Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 48, 49, 55 and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pekala (US 2012/0145468).
Regarding claims 48 and 55, Pekala discloses a multilayer porous film (microporous polymer film 10) comprising at least one oriented layer (oriented as a result of the biaxial stretching step listed in paragraph 56, which is a similar biaxial stretching step that the instant disclosure utilizes to form the “orientation”, see paragraphs 10 and 51 of the instant published application), the at least one oriented layer comprising: 
a) a matrix polymer selected from the group of a first polymer having a crystalline melting temperature ("Tm") or a glass transition temperature ("Tg") of 1800 C. or higher, a second polymer other than the first polymer (such as UHMWPE listed in paragraph 56), and combinations thereof; 
b) a plurality of interconnecting pores (see paragraph 15 which disclose the production of “interconnecting and interpenetrating” pore networks) yielding a Gurley air permeability of 1 sec/100 cc or greater (see tables 2 and 3 which discloses several examples with a Gurley number greater than 1) and a porosity of 90 % or less (see table 2 which discloses several examples with a porosity below 90%); and 
c) an ionic conductivity characterized by a MacMullin number of 1 to 15 (see Table 4 which illustrates several examples of which the MacMullen number is between 1 and 15).
Regarding claims 49, where the UHMWPE of Pekala is sourced from does not change their chemical composition and such a limitation does not distinguish the claim over Pekala.
Regarding claim 57, Pekala further discloses the polymer is a polyolefin (UHMWPE, as disclosed in the rejection of claim 48 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 60, 62, 69-73, 75-79, 83-86, 107 and 112 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pekala (US 2012/0145468).
Regarding claim 60, Pekala further discloses the one or more layers of the film further comprise a porogent material (such as inorganic particles, described in paragraph 54) of 95wt% to 0.001 wt% (see paragraphs 47-48 which disclose a volume fraction of inorganic material which overlaps the claimed wt% range given the density of silica and the and the observed density of the UHMWPE listed in paragraph 65).  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 62, Pekala discloses at least a portion of at least one of the outer surfaces of the film comprises interconnecting pores having an average pore size characterized by a size ratio of 0.001 to 1,000 relative to the average pore size of an inner layer of the film.  (see paragraph 49 which discloses a uniform distribution of pores throughout the polymer film and teaches a method of making pores that will produce a uniform pore size that is similar to that of the instant invention which includes a porogent material and biaxial stretching).
Regarding claims 69-73, Pekala further discloses extrusion, cooling and orienting (see examples 1 and 2 where the film is extruded at 215C and then stretched/oriented at 115C which implies cooling occurs) and subsequent removal of a diluent (in this case, paraffinic oil, see paragraphs 45 and 60).
Regarding claims 75 and 79, Pekala further discloses the film consists essentially of one layer (Pekala teaches a single layer film).
Regarding claim 76, Pekala further discloses a compatibilizer (see paragraph 52 which discloses a coating on the filler particles to make them compatible with the electrolyte).
Regarding claim 77 and 78, Pekala further discloses solid particles (such as silica, as discussed above) of 99wt% or less (see paragraphs 47-48 which disclose a volume fraction of inorganic material which overlaps the claimed wt% range given the density of silica and the and the observed density of the UHMWPE listed in paragraph 65).
Regarding claims 83-85, Pekala further discloses the matrix polymer is UHMWPE and is the second polymer, as discussed in the rejection of claim 48 above).
Regarding claims 86, 107 and 112, Pekala further discloses a two layer film is produced when the separator 72 is pressed together with an anode sheet or a cathode sheet (see paragraph 99) in the orientation B/A or A/B.

Response to Arguments
Applicant’s arguments filed 8/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Allowable Subject Matter
Claims 53, 54, 63, 66, 68, 74, 80, 81, 87, 89, 91-97 and 99 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest:
-wherein the film comprises the first polymer with the claimed physical properties (Tm, Tg) of claims, 53, 54, 63, 80, 81.
-wherein the porogent material is an immiscible polymer of claim 66 or comprises the physical properties claimed in claim 68
-wherein the film comprises a coating as claimed in claim 74.
-wherein the matrix polymer comprises the compositions listed in claims 87, 89, 91-97 and 99

Conclusion
 inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725